department of treasury internal_revenue_service uniform issue list sep legend individual a ira x amount amount amount company m bank b dear this is in response to correspondence dated date as supplemented by correspondence dated date in which your authorized representative requested on your behalf a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested individual a i sec_87 years old in the last year individual a has been showing signs of forgetfulness and loss of cognitive ability prior to individual a received the required minimum distributions from her individual_retirement_arrangement ira ira x these required minimum distributions began when individual a attained age ira x is maintained by company m on date company m issued a distribution check to individual a from ira x of amount on date individual a received this distribution from ira x 2uu850055 page in a personal checking account with bank b she had not and deposited amount requested a distribution in an amount in excess of the required_minimum_distribution which she had received in prior years proximate to the time that individual a received the ira x distribution she was preparing to have cancer surgery the surgery occurred on date this added stress and distraction took her attention away from fully examining the distribution from ira x in early date when individual a was gathering her tax information for she realized that amount was a distribution in excess of her prior yearly required minimum distributions from ira x and not the required_minimum_distribution that she had wanted to receive it has been represented that the required_minimum_distribution for was amount amount minus amount equals amount individual a believes that the distribution of amount rather than amount was a misunderstanding and inadvertent mistake on the part of the company m broker who managed ira x on her behalf since the date individual a deposited the distribution of amount in her personal checking account amount has not been withdrawn or used for any purposes it has been represented that there have been no rollovers in the last months from or to ira x based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount page which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted on behalf of individual a is consistent with her assertion that her failure to accomplish a timely rollover was caused by a misunderstanding and inadvertent mistake on the part of the company m broker who managed ira x on her behalf this misunderstanding and inadvertent mistake caused the distribution of an amount in excess of the required_minimum_distribution which was the intent of individual a distribution due to the stress of her forthcoming surgery and her general decline in cognitive abilities impaired her ability to accomplish a timely rollover individual a’s mental condition at the time of this therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x individual a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira pursuant to code sec_408 a page this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to ld at sincerely yours employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
